Title: From John Adams to Elias Boudinot, 20 July 1809
From: Adams, John
To: Boudinot, Elias



Dear Sir
Quincy July 20 1809

I received the favour of your kind Letter of the 17th but Yesterday: and having an opportunity by my Grand Son William Steuben Smith to answer it this morning sooner than I could by Post, I embrace with Pleasure the Conveyance by him, that I may give him the Priviledge of paying his Respects to Mr Bowdinot and Mrs Bradford
Mr And Mrs Adams will be very happy if Mr Bowdinot and Mrs Bradford will do them the favour to dine and Spend the day with them on Tuesday the 25th of this month
Our whole Fireside Salute Mr Bowdinot and Mrs Bradford and hope there is less necessity for a Fire in Boston, during this præter natural Storm than there is in Quincy.
With great Esteem and regard / I have the Honor to be, Sir your / most humble

John Adams